DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment:
	This application is a Non-Provisional Application Serial No. 16/846,036, filed April 10, 2020.
	After a thorough examination and consideration of the pending claims, and Information Disclosure Statement with its included references, claims 1-20 are allowed.
	Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
1. 	A vehicle pest detection and eradication system, the system comprising:
a fault detection subsystem to detect a fault or failure of an electronic control unit (ECU), wherein the fault or failure is determined to be consistent with a pest-related cause;
a sensor detection subsystem to detect a presence of one or more pests, wherein the sensor detection subsystem includes one or more of: one or more cameras, one or more LiDAR sensors, one or more RADAR sensors, one or more motion sensors, one or more sound sensors, or one or more heat sensors; and
an eradication subsystem to provide countermeasures to disable, remove, or eradicate the one or more pests from the vehicle.

	Any comment considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	5-4-2022